887 F.2d 1078Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brian A. BROWN, a/k/a Bryant Brown, Plaintiff-Appellant,v.U.S. GOVERNMENT;  Walter E. Black, Jr., Judge;  NormanRamsey, Judge, Defendants-Appellees.
No. 89-7141.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 10, 1989.Decided:  Sept. 26, 1989.Rehearing Denied Nov. 13, 1989.

Brian A. Brown, appellant pro se.
Before K.K. HALL, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Brian A. Brown appeals from the district court's order denying him relief on his claims under the Federal Tort Claims Act, 28 U.S.C. Sec. 1346.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. U.S. Government, C/A No. 89-1060-JFM (D.Md. Apr. 18, 1989).  Brown's motion on appeal is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.